Citation Nr: 1822974	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-48 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as secondary to exposure to Camp Lejeune Contaminated Water (CLCW).

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran who served on active duty from June 1957 to April 1959, died in June 1993.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran served at U.S. Marine Corps Base Camp Lejeune, North Carolina (Camp Lejeune) from September 1957 to November 1957; thus, the Veteran is presumed to have been exposed to contaminated water during his active military service.

2.  The Veteran's Certificate of Death indicates that the Veteran died in June 1993; his immediate cause of death was adenocarcinoma.

3.  During his lifetime, the Veteran had not established service connection for any disability.

4.  The Veteran's fatal adenocarcinoma was not shown during service or within the first post service year, and is not shown to have been related to his military service.

5.  A disability of service origin did not cause or contribute substantially or materially to the cause of the Veteran's death.

6.  The Veteran was not receiving VA benefits, and did not have a pending application for VA benefits at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 (2017).

2.  The criteria for accrued benefits have not been met.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2017).  Here, the appellant was provided with the relevant notice and information in an August 2014 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The appellant has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The United States Court of Appeals for Veterans Claims (Court) issued certain directives pertinent to cases where the issue is service connection for the cause of a Veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing to the Veteran section 5103(a) notice.  Although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide Veterans a meaningful opportunity to participate in the adjudication of claims").  This means that there is a middle ground between a predecisional adjudication and boilerplate notice with regard to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a claimant from submitting additional or corroborative notice, and is contrary to the VCAA's purpose.

However, in dependency and indemnity cases (DIC) cases where a Veteran was service-connected during his or her lifetime, the Court found that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  In this case, the Veteran was not service-connected for any disability during his lifetime.  The VCAA notification addressed the Hupp directives.  Also, the appellant was provided pertinent information in the September 2016 statement of the case. 

VA also has a duty to assist the appellant in obtaining potentially relevant records, and providing a medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), and identified private treatment records have been obtained and associated with the record.

The Board notes that under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination/opinion in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Id at 81.  The AOJ also obtained a VA medical opinion to determine the Veteran's cause of death and the standards of McLendon have been met.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C. § 1310.

According to his Certificate of Death, the Veteran's cause of death was adenocarcinoma.  The Veteran was 53 years old when he died.  During his lifetime, the Veteran had not established service connection for any disability.

The appellant contends that the Veteran's death was service-connected.  She asserts that the Veteran was exposed to contaminated water at Camp Lejeune which caused him to develop lung cancer that progressed to his adrenal glands, esophagus, liver and other parts of his body and that eventually led to his death.

In a July 2015 notice of disagreement, the appellant asserted that the Veteran's death was service related and not a result of his smoking.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection will be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain specified chronic diseases such as malignant tumors become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307 , 3.309 (2017).  Reasonable doubt concerning any matter material to the determination is resolved in the claimant's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

During the pendency of this appeal, effective March 14, 2017, VA amended its adjudication regulations relating to presumptive service connection, adding eight diseases (kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer) that are associated with contaminants present in the water supply at Camp Lejeune.  82 Fed. Reg. 4184-4185 (Jan. 13, 2017) (codified at 38 C.F.R. §§ 3.307, 3.309).  In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a claimant must show the following: (1) that the veteran served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that the veteran had a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309 (f); and (3) that the disease process manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307 (a)(7), 3.309(f).

The Veteran's military personnel records (MPRs) indicate that the Veteran was stationed at Camp Lejeune on active duty from September 27, 1957 to November 1, 1957.  The service treatment records (STRs) do not show any complaints, findings, treatment, or diagnosis of any cancer while in service.  The post-service medical records do not reveal any complaints, findings, treatment, or diagnoses of adenocarcinoma until the Veteran attained the age of 50.  The Veteran was diagnosed in November 1990 with metastatic poorly differentiated adenocarcinoma.  The post-service medical records revealed a diagnosis of cancer of an unknown primary with metastasis to the mediastinum, adrenal glands, liver, and esophagus.  The Certificate of Death documented that the Veteran died when he was 53 years old and listed adenocarcinoma as the cause of death.

A VA medical opinion was obtained in November 2014 from the VA Camp Lejeune Contaminated Water (CLCW) Subject Matter Expert (SME).  The examiner opined that the Veteran's adenocarcinoma of the lung diagnosed in November 1990 was less likely than not secondary to exposure to contaminated water while stationed at Camp Lejeune.  The examiner provided the rationale that the Veteran was approximately 52 years of age at the diagnosis of the poorly differentiated adenocarcinoma of the lung per overall consensus view of the medical doctors, following extensive workup at the Methodist Hospital of Hattiesburg.  Per the SME's review, medical records documented a social history of having smoked one and one-half pack of cigarettes daily for 25 years or 38 years total.  The SME noted that the Veteran's NOAEL (no-observed-adverse-effect level) and LOAEL (lowest-observed-adverse-effect level) values (ATSDR (Agency for Toxic Substances and Disease Registry) and IRIS (Integrated Risk Information System)) were low, below the RFD (or below the level on daily exposed lifetime for the four CLCW contaminants).  The SME noted that the Veteran's lengthy cigarette usage would be more likely as not the etiology strongest risk factor for development of the lung cancer and the low computed CLCW contaminant values.  The SME noted that "[i]n this Veteran's instance however it's more likely as not his tobacco usage is the pre-eminent risk factor than the low level contaminant exposure CLCW (benzene ie) for reasons cited above."  The SME noted that "there are no specific references in the treatment records as to what occupation (and related possible civilian chemical exposure) the Veteran performed."  It was noted that the poorly differentiated adenocarcinoma was less likely than not (less than 50% probability) incurred in or caused by the Veteran's exposure to contaminated water at Camp Lejeune.

The appellant does not contend that the Veteran had the onset of cancer in service or that it was manifest within one year of service discharge, and the record does not show otherwise as outlined above.  To the extent that the appellant generally contends that the Veteran's exposure to CLCW caused or contributed materially or substantially to the Veteran's death, the Board finds that this assertion is not supported by the record.  The weight of the competent and credible evidence does not show a nexus between the Veteran's terminal condition of adenocarcinoma and any injury or disease during active duty service.

In this regard, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

Further, in determining the probative value of medical opinions, part of the Board's consideration is to determine how much weight to assign the foundation upon which the medical opinion is based.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In this case, the VA SME has the necessary education, training, and expertise to provide a competent medical opinion.  38 C.F.R. § 3.159 (a)(1); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).

To be considered adequate for adjudication purposes, a medical opinion must be based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and be supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To this end, the Board finds that the only evidence of record that meets this standard is the November 2014 SME opinion as a discussion of the Veteran's medical history and an adequate rationale with supporting evidence and cited treatise materials were provided.

In reaching this decision, the Board has considered the appellant's statements and belief that the Veteran's fatal adenocarcinoma is related to his active military service, to include his presumed in-service contaminated water exposure.  It is true that the appellant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau, supra.  However, cancer is a complex disease entity that requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As such, the Board finds that the November 2014 SME opinion is the most probative evidence in this case.  Such evidence establishes that the Veteran's terminal adenocarcinoma developed many years after service, and was unrelated to the Veteran's military service including his exposure to contaminated water at Camp Lejeune.  The Board is unable to find that a disease of service origin caused or substantially or materially contributed to the Veteran's death.  See 38 C.F.R. § 3.312.  Thus, the criteria to establish service connection for the cause of the Veteran's death have not been met.  The preponderance of the evidence is against the claim; thus the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Accrued Benefits

The appellant has made no specific contentions regarding accrued benefits.

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid for a period not to exceed two years) to which a payee was entitled at the time of his or her death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  Thus, payment of accrued benefits requires that the Veteran or other payee had a claim for the underlying benefit pending at the time of death or that benefits had been awarded and unpaid at the time of death.  38 U.S.C. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

The Veteran's claims file does not reveal that there was a pending claim at the time of his death or that there were benefits that had been awarded and unpaid.  Accordingly, there is no basis under which accrued benefits may be granted.  The facts of issue are not in dispute, and the law is dispositive.  As such, the claim of entitlement to accrued benefits must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


							(Continued on the next page)

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


